Citation Nr: 1224877	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the August 2008 decision, the RO addressed the Veteran's claim as one for entitlement to service connection for PTSD.  Upon review of the record, the Board has recharacterized the issue more broadly in terms of entitlement to service connection for "an acquired psychiatric disorder, to include PTSD," as indicated in the statement of issues above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Veteran contends that several in-service stressors led to the post-service onset of his PTSD.  In his May 2008 stressor statement, the Veteran reported that he witnessed a helicopter explosion that occurred in January or February 1969 outside of the Third Field Hospital during his service in Saigon as a military policeman.  The Veteran witnessed a number of casualties due to the explosion, including several soldiers and the pilot and crew of the helicopter.  He believed that the explosion was a result of a rocket propelled grenade (RPG) attack.  In another incident listed in his stressor statement, following his transfer to service in the Mekong Delta in July 1969, the Veteran reported that he witnessed an armed South Vietnamese soldier order civilian farmers to remove severed heads from the side of the road.  The Veteran recalled a feeling of horror as a civilian child picked up one of the heads and it exploded from an imbedded explosive device.  In his November 2008 notice of disagreement, the Veteran also reported that during the last five months of his in-country service, after getting transferred to service in the Mekong Delta, he was exposed to rocket and mortar attacks that made him fearful for his life.

A review of the Veteran's service personnel records indicates that the Veteran had service in the Republic of Vietnam from September 1968 to December 1969.  Further, a review of the Veteran's DD Form 214 shows that the Veteran received a National Defense Service Medal, a Vietnam Service Medal, and a Vietnam Campaign Medal for his active duty service.  The Veteran reported that he has experienced psychiatric symptoms since his time in the Republic of Vietnam.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010).  The revised regulations pertaining to PTSD no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations, when certain requirements are met.  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

The provisions of the above amendment apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  See 75 Fed. Reg. 39843 (July 13, 2010), as corrected at 75 Fed. Reg. 41092 (July 15, 2010).

A review of the Veteran's VA treatment records indicates continuous treatment with a VA psychiatrist beginning in March 1998.  The psychiatrist provided a diagnosis of PTSD on multiple occasions over an approximately 10-year treatment period; she also noted other diagnoses of anxiety disorder and depression, noting panic symptoms at times.  In light of the Veteran's claimed stressors, the PTSD regulation changes, the Veteran's claims of experiencing psychiatric symptoms since service, and the diagnoses of PTSD and other acquired psychiatric disorders, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder, to include PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that the RO issued a formal finding in August 2008 that it was unable to obtain the Veteran's complete VA treatment records; specifically, the Uniontown CBOC records from 1980 through 1996 and the Pittsburgh VAMC records from 1989 through 1994.  The record before the Board contains the Veteran's available VA treatment records through May 2008.  Current treatment records after May 2008 pertinent to the Veteran's claim on appeal should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records - specifically, any VA treatment records from the Pittsburgh VAMC or Uniontown CBOC from June 2008 to present - related to the Veteran's claim on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claim.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, present during the pendency of the claim.  The claims file and a copy of any pertinent records in Virtual VA should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD or any other acquired psychiatric disorder that is consistent with the criteria outlined in the DSM-IV.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder is related to the Veteran's military service.  
Additionally, it must be determined whether the Veteran's PTSD is etiologically related to one or more of the in-service stressors reported by the Veteran.  Specifically, the Veteran reported three incidents related to: (1) an exploding helicopter; (2) an exploding severed head; and (3) incoming mortar and rocket fire.

The examiner must also specifically state whether the claimed stressor(s), if not involving combat, is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304 (f)(3).

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

